DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 February 2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
Claims 1-3, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by US 10,627,189 B2 to Faifer (“Faifer”) in view of US 2015/0316346 to Brandt (“Brandt”).
Regarding claims 1 and 8, Faifer discloses a firearm assembly (Figs. 1 and 15) comprising a receiver and a slide (annotated); and a brace assembly comprising: 
a firearm attachment member (chassis 18) to which a pivot arm 12 is pivotally attached at a pivot (coupling mechanism 124, see Figs. 4 and 16), said pivot arm (proximal accessory 12) comprising a brace member (stabilizing device 14) at an end opposite to said pivot, and wherein said firearm attachment member 18 comprises a firearm mounting structure which comprises a receiver support shelf (the interior surface of chassis 18 forward of the firearm trigger, annotated) for supporting thereon a receiver of a firearm 16, and a distal abutment (the interior surface of chassis 18 forward of the 

    PNG
    media_image1.png
    587
    800
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    398
    759
    media_image2.png
    Greyscale

50 located rearward of a firearm mounting structure (the forward interior portion of the left half).  Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Faifer to have the firearm attachment member comprising left and right halves that pivot about a pivot in azimuth as claimed, as taught by Brandt, in order to facilitate the insertion, securement and removal of a firearm with the attachment member ¶[0023, 0024].

    PNG
    media_image3.png
    404
    658
    media_image3.png
    Greyscale

claim 2, Faifer, as modified, further discloses wherein said firearm mounting structure comprises a trigger guard abutment member (annotated above) that extends from the left half inwards towards the firearm.
Regarding claim 3, Faifer, as modified, further discloses wherein said firearm mounting structure 18 comprises a stop member (the surface adjacent the trigger guard of the annotated trigger guard abutment) against which a trigger guard of the firearm is abuttable.
Regarding claim 9, the accessory of Faifer, as modified, comprising the distal abutment, receiver support shelf and trigger guard abutment having the portion arranged to fit inside the trigger guard of the firearm (as set forth above) would function to support the firearm in the claimed manner.
Regarding claims 11 and 14, Faifer, as modified, further discloses wherein said left and right halves (annotated above) are mounted below the slide of the firearm and extend rearwards beyond a rear of the slide (best seen in Fig. 4).
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Faifer as applied to claim 1 above, and further in view of US 8,887,432 B2 to Oz (“Oz”).
Regarding claims 4-7, Faifer further discloses a lower accessory rail (annotated above) of the attachment member 18 but is silent regarding a foregrip coupled thereto. However, Oz discloses a firearm brace assembly (Fig. 2) comprising an attachment member (housing 120) having a foregrip (136, 132) coupled thereto, the foregrip comprising a grip member 136 having a hollow interior (wherein the sides of grip 136 project rearward defining a hollow interior, see Figs. 1-3) and a distal arcuate finger abutment (annotated) extending from an upper portion of a forward face of said grip member (see Figs 1 and 2), the foregrip further comprising a protruding flange (opposing sides of the rail grabber, not labeled but shown in Fig. 5) which is received by a socket (rail 138B) of the firearm attachment member 18. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Faifer to have a foregrip comprising a grip member, a finger .

    PNG
    media_image4.png
    368
    737
    media_image4.png
    Greyscale

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Faifer as applied to claim 1 above, and further in view of US 5,479,736 to Forrester (“Forrester”).
Regarding claim 10, Faifer is silent regarding a portion of the trigger guard abutment member that is arranged to fit inside a trigger guard of the firearm. However, Forrester teaches a handgun accessory that surrounds and secures to a handgun (Fig. 7 for example), the accessory comprising a trigger guard abutment member (see Fig. 8) that has a portion (guard clamp 37) that is arranged to fit inside a trigger guard 7 of the firearm. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Forrester to have a portion of the trigger guard abutment member that is arranged to fit inside a trigger guard of the firearm, as taught by Forrester, in order to increase stabilization of the accessory relative to the handgun.**

    PNG
    media_image5.png
    404
    742
    media_image5.png
    Greyscale

** US 10,436,553 B2 to Moore et al. (see Fig. 34), US 8,256,154 B2 to Danielson et al. (see Fig. 2), US 7,421,817 B2 to Larsson (see Figs. 2-4) and US 7,134,234 B1 to Makarounis (see Fig. 3) are not relied upon in the rejection but are cited to further illustrate that it was known in the art to have a handgun accessory include a trigger guard abutment member that is arranged to fit inside a trigger guard of the firearm to secure the accessory to the handgun.
Allowable Subject Matter
Claims 12, 13, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The known prior art fails to anticipate or make obvious (in the context of the pertinent claims) wherein each of said left and right halves comprises a forward fastening flange configured to be mounted below the receiver and in front of the trigger guard of the firearm, and said forward fastening flanges are fastened together with a fastener.
Conclusion
Prior art not relied upon but considered pertinent to applicant's disclosure is cited in the attached PTO-892 form.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SEMICK whose telephone number is (571)272-5274.  The examiner can normally be reached on M-F: 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA T SEMICK/Examiner, Art Unit 3641